NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LISA ANN ATKINS,                                No. 15-16242

                  Plaintiff-Appellant,           D.C. No. 2:15-cv-00815-DLR

   v.
                                                 MEMORANDUM*
 GOVERNING BOARD OF CREIGHTON
 SCHOOL DISTRICT; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Lisa Ann Atkins appeals pro se from the district court’s judgment dismissing

her employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Barren v. Harrington, 152 F.3d


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e));

O’Donnell v. Vencor, Inc., 466 F.3d 1104, 1109 (9th Cir. 2006) (statute of

limitations and application of equitable tolling where facts are undisputed). We

may affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Atkins’s equal protection claim under

42 U.S.C. § 1983 as barred by Arizona’s two-year statute of limitations because

Atkins filed this action eight years after the injury accrued. See Douglas v. Noelle,

567 F.3d 1103, 1109 (9th Cir. 2009) (§ 1983 claims are governed by forum state’s

statute of limitations for personal injury actions, and accrue when the plaintiff

knows or should know of the injury that is the basis of the cause of action); see

also Ariz. Rev. Stat. § 12-542 (two year statute of limitations for personal injury

action).

      The district court properly dismissed Atkins’s gender discrimination claim

under Title VII because Atkins failed to file this action within ninety days of

receiving a right-to-sue letter. See 42 U.S.C. § 2000e-5(f)(1) (action must be filed

within ninety days of issuance of the right to sue letter); Payan v. Aramark Mgmt.

Servs. Ltd. P’ship, 495 F.3d 1119, 1121-22 (9th Cir. 2007) (Title VII action must

                                          2                                       15-16242
be commenced within ninety days after receipt of a right to sue letter). The district

court properly found that equitable tolling did not apply to Atkins’s Title VII claim

because Atkins failed to show extraordinary circumstances beyond her control that

justified equitable tolling. See Stoll v. Runyon, 165 F.3d 1238, 1242 (9th Cir.

1999) (explaining that equitable tolling is warranted “when extraordinary

circumstances beyond the plaintiff’s control made it impossible to file a claim on

time”); O’Donnell, 466 F.3d at 1111 (“[w]here a complaint is timely filed and later

dismissed, the timely filing of the complaint does not toll or suspend the ninety day

limitations period” (citation and internal quotation marks omitted)).

      Dismissal of Atkins’s negligence claim was proper because it was barred by

the statute of limitations. See Ariz. Rev. Stat. § 12-542 (two year statute of

limitations for negligence claim).

      AFFIRMED.




                                          3                                      15-16242